Citation Nr: 1007417	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-00 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for bilateral 
ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1969 to July 
1971, from February 1979 to January 1982, from April 1985 to 
February 1998, from February 2007 to February 2008, and 
additional unverified periods of active service in 2008.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.  

The Veteran's January 2008 Substantive Appeal was not timely 
as it was received more than one year after the November 2005 
rating decision and more than 60 days after the March 2007 
Statement of the Case (SOC) was mailed to the Veteran.  In 
addition, the Veteran's January 2008 request for an extension 
to file a Substantive Appeal was not timely as it was made 
prior to the expiration of the time limit for filing the 
substantive appeal  38 C.F.R. §§ 20. 302, 20.303.  
Nevertheless, due to the Veteran's averment that he had been 
called to active duty in February 2007, the RO accepted the 
Substantive Appeal as timely, issued a supplemental statement 
of the case (SSOC), and certified the Veteran's claim to the 
Board.  Based on the RO's actions, the Board waives the 
untimeliness of the Substantive Appeal and will proceed to 
consider the claim on the merits.  See Percy v. Shinseki, 23 
Vet. App. 37, 45 (2009).  

The newly reopened claim of entitlement to service connection 
for bilateral ankle disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed November 1998 rating decision, the RO 
denied service connection for bilateral ankle disability.  


2.  In an unappealed April 2003 rating decision, the RO 
denied the Veteran's claim to reopen a previously denied 
claim because the evidence was not new and material.

3.  Evidence submitted subsequent to the April 2003 decision, 
considered in conjunction with the record as a whole, is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim. 

CONCLUSION OF LAW

The April 2003 RO decision is final, and as new and 
material evidence has been received, the claim for 
service connection for bilateral ankle disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156, 20.302, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  In the 
context of a claim to reopen, the Secretary must look at the 
bases for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

In VA correspondence, dated in February 2005, VA informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The correspondence notified the Veteran that his 
claim was previously denied because the evidence of record 
indicated that the Veteran's ankles were fractured prior to 
active service, and no ankle injury or treatment was shown 
during service.  The correspondence was deficient in that it 
did not inform the Veteran that a disability rating and an 
effective date would be assigned if service connection was 
awarded, as required by the Court in Dingess/Hartman.  The 
Board finds that this deficiency is not prejudicial to the 
Veteran.  In the decision below, the Board reopens the 
Veteran's claim and remands it for further development, to 
include directing the RO to issue a VCAA compliant notice.  
See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
April 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. 
Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), private 
medical records, and VA examination records.  Additionally, 
the claims file contains the statements of the Veteran.  The 
Board has carefully reviewed his statements and concludes 
that there has been no identification of further available 
evidence not already of record for which VA has a duty to 
obtain with regard to the claim to reopen.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim to reopen based on new and material 
evidence.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim to reopen based on new and material 
evidence.  VA's duty to assist will be further discussed in 
the Remand portion of the decision below.  

Legal criteria 
New and material evidence

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the appellant in developing the facts 
necessary for the claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Service connection- in general

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

In each case where service connection for any disability is 
being sought, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown 
by such Veteran's service record, the official history of 
each organization in which such Veteran served, such 
Veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

A pre-existing injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009).  Temporary flare-ups of a pre-
existing disorder during service, without evidence of a 
worsening of the underlying condition, do not constitute 
aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991).  If a presumption of aggravation under section 1153 
arises, due to an increase in a disability in service, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease." 38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 
1096 (Fed. Cir. 2004).



Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran avers that he has bilateral ankle disability as a 
result of active service.  Historically, a November 1998 RO 
decision denied the Veteran's claim because the evidence 
reflected that the Veteran had bilateral ankle disability 
prior to service, there was no evidence that a disability was 
incurred in, or aggravated by, service, and there was no 
current disability.  The Veteran did not file a substantive 
appeal to the claim and it became final within one year of 
the date on which the RO mailed the Veteran notice of the 
decision which denied the claim.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302.  

In January 2003, the Veteran filed a claim to reopen his 
claim for service connection for bilateral ankle disability.  
An April 2003 RO decision denied the claim based on no new 
and material evidence.  The Veteran did not file a 
substantive appeal to the claim and it became final within 
one year of the date on which the RO mailed the Veteran 
notice of the decision which denied the claim.

In November 2004, the Veteran again filed a claim to reopen 
his previously denied claim of entitlement to service 
connection for bilateral ankle disability.

Evidence at the time of the last final denial 

The evidence of record in April 2003, the time of the last 
final denial, included the Veteran's service treatment 
records (STRs), private medical records, and VA examination 
records.

The private medical records concern a contusion to the left 
knee.

An April 1971 DA Form 3349 (physical profile) reflects that 
the Veteran was medically qualified for limited duty with no 
running, no crawling, no jumping, no push-ups, and no lifting 
over 40 pounds due to spondylolysis at L-4 and possibly 
residuals of L4-L5 disc.  The condition was considered 
permanent.

A July 1971 report of medical history for separation purposes 
reflects no complaints of leg cramps.  The Veteran's lower 
extremities were noted, upon clinical examination, to be 
normal.

A September 1980 report of medical examination for commission 
purposes reflects that the Veteran's lower extremities were 
noted to be normal upon clinical evaluation.  The 
accompanying report of medical history reflects that the 
Veteran had a fracture of the right ankle at age 14 with no 
sequelae.

A February 1982 report of medical history, for periodic 
purposes, notes that the Veteran reported a broken ankle at 
age 14 with no residual problems.   His lower extremities 
were noted to be normal upon clinical examination.

A March 1985 report of medical history for periodic purposes 
reflects no complaints of leg cramps.  It was noted that the 
Veteran had a left ankle fracture at age 14 with a cast.  
There were no complications or sequelae.  The lower 
extremities were noted, upon clinical examination, to be 
normal.

An August 1988 DA form 3349 reflects that the Veteran was on 
permanent profile with no running, jumping, bending, push-
ups, or sit-ups.  He was to perform a four mile walk in lieu 
of the run of the Army Physical Fitness Test.

A DA Form 5675 health risk assessment, when the Veteran was 
41, reflects that the Veteran responded that he "rarely or 
never" did at least 20 minutes of non stop aerobic activity 
such as fast walking or biking.

A February 1990 memorandum reflects that the Veteran was on 
permanent profile and was not to participate in any physical 
training events that violate this physical profile.  He was 
required to conduct a 2.5 mile walk in lieu of the standard 
Army Physical Fitness Test.

A November 1990 report of medical history for "over age 40" 
purposes reflects no complaints with regard to the lower 
extremities, which were noted, upon clinical examination, to 
be normal.  It was noted that the Veteran had physical 
profile, and had previously had a fractured left ankle at age 
16, which was casted, and with no sequelae.

A May 1992 STR reflects that the Veteran complained of knee 
pain with walking or running.  A May 1992 DA Form 3349 
reflects that the Veteran had a renewal of his permanent 
profile due to spondylithesis of L4-5, sciatica, and 
bilateral degenerative joint disease of the knees.  He was 
restricted from running or jumping or performing the running 
and walking portion of the physical fitness test.  

An April 1995 report of medical examination for periodic no-
fly purposes reflects that the Veteran's lower extremities 
were noted to be normal upon clinical examination.  The 
accompanying report of medical history reflects that the 
Veteran reported that he had a fractured left ankle in 1966, 
secondary to twisting while playing basketball, which was 
casted for six weeks, with full recovery, with no 
complications and no sequelae.
  
A February 1998 report of medical history for retirement 
purposes reflects that the Veteran complained of having, or 
previously having, painful knees and ankles.  

A July 1998 VA examination report reflects that the Veteran 
complained of developing gradual aching and soreness in his 
ankles.  X-rays of both ankles were normal.  The diagnosis 
was normal both ankles.

An April 2003 VA examination record reflects that x-rays of 
both ankles revealed that on the right side, there was patchy 
osteoporosis of the lateral malleolus and calcification of 
the medial side of the joint consistent with recent surgery.  
X-rays of the left ankle were normal.  

Evidence since last final denial

The evidence received into the record since the last final 
denial of service connection consists of private and VA 
medical records.

A June 2003 VA radiology record reflects

The right ankle shows evidence of 
previous trauma and fixation.  Linear 
lucencies are seen through the fibular 
and into the lateral tibia, representing 
the space where fixation screws 
previously were.  There is evidence of 
healed fracture seen involving the distal 
fibula.  Calcific densities are seen 
inferior to the medial malleolus as well 
as just lateral to the medial malleolus.  
These may represent either loose bodies 
or remnant chips from the previous known 
fracture.  A bone spur is seen at the 
base of the calcaneus.   . . . . The left 
ankle shows no evidence of fracture or 
dislocation.  The soft tissues are 
unremarkable. 

An October 2004 record from H.F.M. reflects a radiologist 
report that the Veteran has degenerative changes in the left 
ankle, and a prominent plantar calcaneal spur formation, and 
degenerative changes of the right ankle.  The left ankle 
degenerative changes were more pronounced than the right.  An 
accompanying handwritten doctor's note from Dr. V.G. reflects 
that the Veteran had complaints of joint pains in his ankles 
and hands, which have progressively gotten worse and 
increased in pain and lack of mobility in the morning hours.  
The note further reflects that the Veteran has declining 
health due to his progressive joint disease, and medication 
has not curtailed his symptoms. 

An October 2005 VA examination report reflects that the 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran reported a right ankle injury in 
2003 which required surgery.  He also gave a history of 
"sprained ankles" ten to 14 years earlier.  The examiner 
noted that he was against giving an opinion that the military 
service aggravated the Veteran's condition as this is a 
progressive bone disease, but not connected with degenerative 
disc disease of the lumbar spine or degenerative arthritis of 
bilateral knees (for which the Veteran is service-connected).  
The examiner noted that the changes in the Veteran's 
condition are consistent with his age and nature history of 
general aging process of all the joints, but not related to 
each other. 

A February 2006 VA progress note reflects the Veteran 
complained of ankle discomfort.  The nurse practitioner noted 
that "more likely than not, this bilateral ankle discomfort 
was possibly exacerbated while in the military service."

A June 2007 DA Form 3349 reflects that the Veteran was on a 
temporary profile and was restricted from running, standing 
of more than 10 minutes, marching with standard field gear, 
and impact activities such as jumping, due to his 
spondylithesis and degenerative joint disease. 

The Board finds that the newly received evidence mentioned 
above is new and material to reopen the Veteran's claim. The 
Veteran's claim was previously denied because the evidence of 
record indicated that the Veteran's ankles were fractured 
prior to active service, and no ankle injury or treatment was 
shown during service.  The new evidence, specifically the 
October 2004 medical report which reflects degenerative 
changes bilaterally, and the February 2006 VA progress note, 
which reflects that "more likely than not [the Veteran's] 
bilateral ankle discomfort was possibly exacerbated while in 
the military service", raises a reasonable possibility of 
substantiating the claim.  As noted above, in determining 
whether evidence is new and material, the "credibility of 
the evidence is to be presumed."  Justus, supra.

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for bilateral ankle disability is 
reopened.


ORDER

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
ankle disability, the claim is reopened, and the appeal is 
allowed to this extent.


REMAND

Having reopened the Veteran's claim, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for bilateral ankle disability may be 
granted on the merits, de novo.  Under the VCAA, VA has a 
duty to assist the Veteran in the development of a claim.  
This includes providing a VA examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that 
further development of the record is needed prior to 
appellate consideration of the reopened claim.

First, the Veteran has had additional active service since he 
filed his claim to reopen in November 2004.  Specifically, he 
avers that he had active service from February 2007 to 
February 2008, and additional active service beginning in 
2008.  VA has a duty to attempt to obtain any STRs from these 
periods of service.  38 C.F.R. § 3.159.

Second, the evidence reflects that the Veteran suffered a 
broken right ankle, which required surgery, in approximately 
March 2003.  No records from such surgery are associated with 
the claims file.  The Board finds that such records may be 
useful, and VA should attempt to obtain them.

Third, the October 2005 VA examiner noted that the 
examination was only in relation to the Veteran's cervical 
spine and hand; however, the examiner also noted that he was 
against giving an opinion that the Veteran's military service 
aggravated the Veteran's [ankle] condition because it is a 
progressive bone disease, not connected with degenerative 
disc disease of the spine or degenerative arthritis of 
bilateral knees.  As the examination only related to the 
Veteran's cervical spine and hand, the Board finds that the 
Veteran should be afforded another examination and opinion to 
determine the nature, extent, and etiology of any current 
bilateral ankle disability. See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In this regard, the Board also notes 
that an October 2004 private medical report reflects 
degenerative changes in the ankles; however, a July 2005 VA 
medical report reflects normal ankles.  

The VA examiner should consider the entire claims file, to 
include evidence that the Veteran had an ankle injury prior 
to service (described alternately as right and left), and a 
right ankle fracture in approximately 2003 (while not on 
active service).  (See April 2003 and July 2005 VA medical 
records.).  The VA examiner should also consider the evidence 
of record that reflects that the Veteran was on physical 
profiles, beginning in April 1971 and through June 2007, 
which prohibited an array of physical activities.

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by service. 38 U.S.C.A. § 1111 (West 2002).  

Pursuant to 38 U.S.C.A. § 1111, and 38 C.F.R. § 3.304 (as 
revised pursuant to 70 Fed. Reg. 23029 (May 4, 2005)), in 
order to rebut the presumption of soundness on entry into 
service, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).  The Federal Circuit has held that "the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  

The Board finds that a clinical opinion as to: (1) Whether 
the Veteran has a current chronic right and/or left ankle 
disability, and if so, (2) Whether a chronic right or left 
ankle disability existed on entrance to service, and if so, 
whether clinical evidence of record establishes that the 
ankle disability was not aggravated by active service, would 
further assist the Board in adjudicating the appeal.  If it 
is the clinician's opinion that a chronic left and/or right 
ankle disability did not exist on entrance to service, and 
that the Veteran has a current chronic left and/or right 
ankle disability, a clinical opinion would be useful as to 
whether the current right and/or left ankle disability is 
etiologically related to the Veteran's active service.  See 
38 C.F.R. § 3.306, and 3.159(c)(4) (stating that a medical 
examination is necessary if the evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim).  

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2009) were interpreted to apply to all aspects of 
claims, to include the initial disability rating and 
effective date elements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As such, the Board finds that 
corrective notice should be sent to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to service 
connection for bilateral ankle 
disability in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2009), 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
any other applicable legal precedent.  

2.  Contact the appropriate resource and 
verify all periods of the Veteran's 
military service from 2008.

3.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facilities in which he was treated or 
examined for an ankle disability.  After 
obtaining a completed VA Form 21-4142, 
the AOJ should attempt to obtain any 
pertinent medical records, to include 
private surgery records from 2003, VA 
records, and STRs from 2007 to date, not 
already associated with the claims file.

If any of the above searches for any 
such records yields negative results, 
this fact should be noted in the claims 
folder.  Any documents received by VA 
should be associated with the claims 
folder.

4.  After associating all obtained 
records, if any, with the claims file, 
afford the Veteran a medical examination 
by the appropriate examiner.  Perform all 
necessary diagnostic tests and report all 
clinical manifestations in detail.  The 
examiner is requested to furnish an 
opinion as to (1) whether it is at least 
as likely as not (50 percent or greater) 
that the Veteran has a current ankle 
disability; (2) whether it is clear and 
unmistakable that a "chronic" right 
and/or left ankle disability was present 
on entrance to service, and if so, 
whether it is clear and unmistakable that 
any such ankle disability was NOT 
aggravated by active service; and (3) 
whether any current chronic ankle 
disability initially demonstrated in 
service is etiologically related to the 
Veteran's active service.  The examiner 
should consider the Veteran's pre-service 
ankle injury, any post service ankle 
fracture, and the Veteran's in service 
physical profiles which precluded some 
physical activities.  The VA examiner is 
advised that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.

The clinician is requested to provide a 
complete rationale for his or her 
opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician should review the claims 
folder, to include this remand, and this 
fact should be noted in the accompanying 
medical report.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2009).  

4.  Thereafter, readjudicate the issue 
of entitlement to service connection 
for bilateral ankle disability.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


